Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-55 as submitted on 9/3/2019 for consideration were examined for this non-final office action.
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 9/3/2019 and 6/16/2020 were considered by the examiner.
Claim Objections
Claims 43 and 45 are objected to because of the following informalities:  
Regarding claim 43, the claim recites “The method of claim 42”, however claim 42 is a system claim.
Regarding claim 45, the claim recites “The method of claim 44”, however claim 44 is a system claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 25, and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites the limitation "wherein the modality of delivery" in line 1, which is not previously defined within the claims.  Therefore, there is insufficient antecedent basis for this limitation in the claim.
Claims 25 and 40 recite similar limitations as claim 2 and are therefore rendered to be indefinite. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is  rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 16, it recites “The method of claim 11, wherein the Request further includes an Attribute of a User Product, the Attribute identifying at least one User Product Constituent associated with the User Product, and querying the Correlation Table to determine a correlation between the User Product Constituent and the User Reason by comparison to correlation of Established Reasons to Constituents of Products in the Database”. Claim 11 does not recite “the Request” that is being limited in claim 16. However, claims 1 and 17 recite “a Request” or “the request” and claim 16 having dependency on either claim 1 or 17 would establish proper dependency. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-55 are rejected because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-21 are drawn to a method, Claims 22-38 are drawn to a method, and claims 39-55 are drawn to a system, each of which is within the four statutory categories (i.e. a process, machine, manufacture, or composition of matter). 
Step 2A(1):
Claim 1 recites, in part, performing the step of:
determine at least a first subset of Products having the at least one Established Reason correlating to the User Reason
providing the User with the first subset of Products arranged by proximity of the Provider Location to the User Location, the first subset of Products further including the Dosage for each Product in the first subset of Products
The above steps fall within the scope of certain methods of organizing human activity and therefore recite an abstract idea. Fundamentally the process is that of managing interactions between people for the purpose of business interactions including sales activity.
Independent claims 22 and 39 recite similar limitations and also recite an abstract idea under the same analysis. 

Step 2A (2):
This judicial exception is not integrated into a practical application because the additional elements within the claims only amount to:
Insignificant Extra-Solution Activity. MPEP 2106.05(g)
Claim 1 additionally recites 1) receiving from a User a User Request for a Dosage, the User Request including at least a User Reason and a User Location, 2) querying the Database of Products with the User Request to and mere data gathering.
Claim 22 additionally recites 1) receiving from a User a User Request for a Dosage, the User Request including at least a User Reason and a User Location, 2) querying the Database of Products with the User Request to and mere data gathering.
Claim 39 additionally recites 1) queries the Database of Products with the User Request and mere data gathering. 
Mere Instructions To Apply An Exception. MPEP 2106.05(f)
Claim 1 additionally recites 1) accessing a Database of Products, each Product having at least one Constituent, at least one Established Reason, a Dosage for each Established Reason, and Provider Location.
Claim 22 additionally recites 1) using a first instance of an application on a first user computing device for, 2) the first instance of the application accessing a remote first server system having a processor and a Database of Products, each Product having at least one Constituent, at least one Established Reason, a Dosage for each Established Reason, and Provider Location, the Database of Products further having a Correlation Table correlating Established Reasons to Constituents, 3) the first user computing device.
Claim 39 additionally recites 1) a remote server system having a processor and a Database of Products, each Product having at least one Constituent, at least one Established Reason, a Dosage for each Established Reason, and Provider Location, the Database of Products further having a Correlation Table correlating Established Reasons to Constituents, 2) at least one remote Application for determining an appropriate dose of a product, and 3) for installation upon a remote computing device having a processor and a location element, the remote application communicating with the remote server to provide a User Request for a Dosage, the User Request including at least a User Reason and a User Location.
The claims invoke computers and other machinery merely as tools to perform the abstract idea. In reference to a remote first server system, the specification indicates “a computing system distinct from the First Devices 104 of the Users 102, or other User 102 devices” (Paragraph 0056). In reference to a first user computing device, the specification indicates “first devices are smart phone devices such as, but not limited to the Apple Computers iPhone ® or Samsung Android ® device” (Paragraph 0049). In reference to the Database of Products, the specification indicates “it is to be provided by at least one physical computer system (including at least one microprocessor, memory, I/O device(s) and the like” (Paragraph 0065). All of which are generic, off-the-shelf computer components performing the step of accessing the product database, and provide a request. The Versata Dev. Group court decision (MPEP 2106(d)(II)) indicates that mere sorting and retrieving data is well-understood, routine, conventional function when it is claimed in a merely generic manner.

Step 2B:

Insignificant Extra-Solution Activity. MPEP 2106.05(g)
As explained above, claims 1, 22, and 39 recite receiving from a User a User Request for a Dosage, the User Request including at least a User Reason and a User Location, querying the Database of Products with the User Request, determining an appropriate dose of a product and mere data gathering. MPEP 2106.05(g)
The above elements have been determined to be well-understood, routine, conventional activity in the field. The specifications do not indicate that the sending and receiving of the data is performed by anything other than generic, off-the-shelf computing devices. The buySAFE, Inc. V. Google, Inc. court decision (MPEP 2106(d)(II)) indicates that computers receiving and sending information over a network is well-understood, routine, and conventional function when it is claimed in a merely generic manner. Additionally, The Versata Dev. Group court decision (MPEP 2106(d)(II)) indicates that mere sorting and retrieving data is well-understood, routine, conventional function when it is claimed in a merely generic manner
Mere Instructions To Apply An Exception. MPEP 2106.05(f)
As explained above, claims 1, 22, and 39 recite accessing a Database of Products, each Product having at least one Constituent, at least one Established Reason, a Dosage for each Established Reason, and Provider Location, using a first instance of an application on a first user computing device for, the first instance of the application accessing a remote first server system having a processor and a Database of Products, each Product having at least one Constituent, at least one Established Reason, a Dosage for each Established Reason, and Provider Location, the 
The above mentioned elements have been determined to be well-understood, routine, conventional activity in the field. In reference to a remote first server system, the specification indicates “a computing system distinct from the First Devices 104 of the Users 102, or other User 102 devices” (Paragraph 0056). In reference to a first user computing device, the specification indicates “first devices are smart phone devices such as, but not limited to the Apple Computers iPhone ® or Samsung Android ® device” (Paragraph 0049). In reference to the Database of Products, the specification indicates “it is to be provided by at least one physical computer system (including at least one microprocessor, memory, I/O device(s) and the like” (Paragraph 0065). All of which are generic, off-the-shelf computer components performing the step of accessing the product database, and provide a request. The buySAFE, Inc. V. Google, Inc. court decision (MPEP 2106(d)(II)) indicates that computers receiving and sending information over a network is well-understood, routine, and conventional function when it is claimed in a merely generic manner.

Dependent claims: With respect to claims 2-21, 23-38, and 40-55 have been considered and determined to not integrate the judicial exception into a practical application or provide significantly more than the abstract idea.
Claims 2, 25, and 40 merely recite wherein the modality of delivery is selected from the group consisting of: vaporization, inhalation, edible, sublingual, topical, buccal, suppository, and ophthalmic. The description of the different types of delivery is not a functional limitation, but rather a description of how products can be delivered. 
Claims 3, 23, and 48 merely recite wherein the product is an organic product. The description of an organic product is not a functional limitation, but rather a description of the type of product. 
Claims 4, 24, and 49 merely recite wherein the product is a synthetic product. The description of a synthetic product is not a functional limitation, but rather a description of the type of product.
Claims 5, 26, and 41 merely recite wherein the user selects a Product from the first subset of Products and the associated Dosage is provided to a dosage device structured and arranged to provide metered dosing. The claims as a whole amount to insignificant extra-solution activity, sending and receiving activity using generic, off-the-shelf computer components. The system receives data (a user selected product) and sends dosing information to an external device based off the received information. 
Claims 6, 27, and 42 merely recite wherein the Constituents are at least one cannabinoid. The description of at least one cannabinoid is not a functional limitation, but rather a description of the type of constituents. 
Claims 7, 28, and 43 merely recite wherein the at least one cannabinoid is selected from the group consisting of: THC, THC-A, CBN, CBG, CBC, CBD, CBD-A, THCV, and CBDV. The description of at least one cannabinoid is selected from the group consisting of: THC, THC-
Claims 8, 29, and 44 merely recite wherein the Constituents are at least one terpene. The description of at least one terpene is not a functional limitation, but rather a description of the type of constituents.
Claims 9, 30 and 45 merely recite wherein the at least one terpene is selected from the group consisting of Alpha - Ocimene, Beta- Ocimene, Camphene, Careen, Caryophyllene, Carophyllene oxide, Cymene, Eucalyptol, Isopulefgol, Limonene, Linalool, Myrcene, Pinene, Terpinine, Terpinolene. The description of at least one terpene is selected from the group consisting of Alpha - Ocimene, Beta- Ocimene, Camphene, Careen, Caryophyllene, Carophyllene oxide, Cymene, Eucalyptol, Isopulefgol, Limonene, Linalool, Myrcene, Pinene, Terpinine, Terpinolene is not a functional limitation, but rather a description of the type of terpenes.
Claims 10, 31, and 46 merely recite wherein the User Reason and the Established Reason are selected from the group consisting of: acute pain, anxiety, arthritis, cancer, chronic pain, focused attention, glaucoma, inflammation, insomnia, multiple sclerosis (MS), pain, relaxation, stress, sleepiness, treatment of tremors. The description of User Reason and the Established Reason are selected from the group consisting of: acute pain, anxiety, arthritis, cancer, chronic pain, focused attention, glaucoma, inflammation, insomnia, multiple sclerosis (MS), pain, relaxation, stress, sleepiness, treatment of tremors is not a functional limitation, but rather a description of the type of reasons.
Claim 11 merely recite analyzing the Database of Products to determine a Correlation Table for Established Reasons to Constituents. The step of analyzing is directed to an abstract 
Claims 12, 32, and 47 merely recite wherein the Correlation Table is consulted to provide the first subset of Products. The claims as a whole amounts to managing personal behavior such as following rules or instructions and is therefore directed to towards the abstract ideas in which they depend. 
Claim 13 merely recite wherein two or more Constituents of a Product correlate to an Established Reason. The claim as a whole amounts to managing personal behavior such as following rules or instructions and is therefore directed to towards the abstract idea in which it depends. 
Claim 14 merely recite wherein the correlation of Constituents of a first Product to a First Established Reason are greater than the correlation of Constituents of the first Product to a Second Established Reason. The claim as a whole amounts to managing personal behavior such as following rules or instructions and is therefore directed to towards the abstract ideas in which it depends. 
Claim 15 merely recite wherein the correlation of a plurality of Constituents of a First Product to a First Established Reason are greater than the correlation of a single Constituent of a Second Product to the First Established Reason. The claim as a whole amounts to managing personal behavior such as following rules or instructions and is therefore directed to towards the abstract ideas in which it depends. 
Claims 16, 34, and 51 merely recite wherein the Request further includes an Attribute of a User Product, the Attribute identifying at least one User Product Constituent associated with 
Claims 17, 33, and 50 merely recite wherein the Request further includes an Attribute of a User Product. The description of an attribute of a user product is not a functional limitation, but rather a description of the information provided in the request. 
Claims 18, 35, and 52 merely recite wherein the Attribute of the User Product is determined by scanning the User Product, the scan compared with Products of the Database to identify at least one Constituent, at least one Established Reason, and a Dosage for the Established Reason correlating to the User Product, and in response to a correlation between the User Reason and the Established Reason associated with the User Product, providing the User with a Dosage. The claims as a whole amount to the abstract idea of organizing human activity, mainly managing personal behavior or interactions between people following rules or instructions. Essentially, the claim is filtering the information down using correlation rules.
Claims 19, 36, and 53 merely recite wherein the Attribute of the User Product is determined by a Image of the User Product, the Image compared with Products of the Database to identify at least one Constituent, at least one Established Reason, and a Dosage for the Established Reason correlating to the User Product, and in response to a correlation between the User Reason and the Established Reason associated with the User Product, providing the User with a Dosage. The claims as a whole amount to the abstract idea of organizing human activity, 
Claims 20, 37, and 54 merely recite wherein each Product further has a Use Rating for each Established Reason. The description of a use rating for each established reason is not a functional limitation, but rather a description of the information provided with the product. 
Claims 21, 38, and 55 merely recite receiving from the User a Rating after use of a Chosen Product selected from the first subset of Products, and updating the User Rating for the Established Reason correlating to the User Reason of the Chosen Product. The steps of receiving ratings and updating correlations is insignificant extra-solution activity falling under the scope of mere data gathering. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

Claims 1, 10-12, 16-17, 22, 31-33, 39, 46, 47 and 50-51 are rejected under 35 U.S.C. 103 as being unpatentable over Southam (Pub. No. 20140236622) in view of Dwivedi (U.S. Pat. No. 10,754,638).
Regarding claim 1, Southam teaches:
A method of determining an appropriate dose of a product (“systems, methods, software, and data structures for recommending products” (abstract)), comprising:
receiving from a User a User Request for a Dosage (“user submitting a request for product recommendations” (Paragraph 0071)), the User Request including at least a User Reason (“receives a set of user profile information, such as one or more medical conditions and/or fitness or wellness goals” (Paragraph 0055)) and a User Location (“user to provide information regarding his or her gender, age, race, ethnic background, blood type, geographic location, environmental conditions, goals (fitness, lifestyle, wellness, lifestyle, athletic or sports specific) conditions (medical conditions for which the user wants to prevent or treat), biometrics, nutrition, medical history, prescription and non-prescription drug usage, vitamin, mineral, supplement and food usage, allergies, undesirable ingredients (sugar, salt, wheat, banned substances, etc.), and meta-product preferences” (Paragraph 0075));
accessing a Database of Products, each Product having at least one Constituent, at least one Established Reason (“directly entering or selecting one or more medical or health conditions and/or health or wellness goals and then selecting a submit, go, enter or return button that results in transmission of the conditions and/or goals to server” (Paragraph 0074)), a Dosage for each Established Reason (“the system identifies a set of one or more relevant products based on the one or more identified ingredients. To this end, the exemplary embodiment searches a product database for products including the identified ingredients or known equivalents for these ingredients in the appropriated dosages” (Paragraph 0080)), and Provider Location (“retrieving or referring to a set of user data or preferences or filtering requirements stored as part of or in association with the user's profile” (Paragraph 0081) “user to provide information regarding his or her gender, age, race, ethnic background, blood type, geographic location” (Paragraph 0075));
determine at least a first subset of Products having the at least one Established Reason (“receiving information from or about at least one user. In the exemplary embodiment, the information includes one or more user medical or health conditions and/or one or more user health or wellness goals” “directly entering or selecting one or more medical or health conditions and/or health or wellness goals and then selecting a submit, go, enter or return button that results in transmission of the conditions and/or goals to server” (Paragraph 0074)) correlating to the User Reason (“automatic presentation of relevant products based on their existing profile” (Paragraph 0077) “outputting a set of one or more ranked products for each condition” (Paragraph 0087)); and
providing the User with the first subset of Products (“outputting a set of one or more ranked products for each condition” (Paragraph 0087)) arranged by proximity of the Provider Location to the User Location (“a set of providers is suggested based on the location or address of the user or an associated Internet Protocol (IP) address” (Paragraph 0076)), the first subset of Products further including the Dosage for each Product in the first subset of (“products including the identified ingredients or known equivalents for these ingredients in the appropriated dosages” (Paragraph 0080)).
But does not disclose:
querying the Database of Products with the User Request to
However Dwivedi teaches:
querying the Database of Products with the User Request to (“The user can request particular types of data, such as if the search query itself involves types of events, or the search request may ask for statistics on data, such as on events that meet the search request” (Col. 19, Lines 7-11))
Southam and Dwivedi are analogous to the claimed invention because they gather and analyze large amounts of information to make recommendations. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Southam’s method of receiving a request, accessing a database, recommend products to meet the request, and providing those recommendations to the requestor including dosage amounts to incorporate the teachings of Dwivedi and query a database based on a user’s request. The addition of querying a database based on a user’s request would “allow analysts to quickly search and analyze large set of raw machine data to visually identify data subsets of interest” (Col. 1, Lines 53-55) thus providing better recommendations to the user. 

Regarding claim 10, Southam in view of Dwivedi teaches the method of claim 1.
Southam further discloses:
wherein the User Reason and the Established Reason are selected from the group consisting of: acute pain, anxiety, arthritis, cancer, chronic pain, focused attention, glaucoma, (“indicate one or more common medical conditions that he or she may have had or currently be experiencing: Exemplary medical conditions include: Age-related Cognitive Disorder, Alcoholism, Allergy, Angina, Anxiety, Arthritis, Asthma, Bronchitis, Cancer, Chronic Pain, Congestive Heart Failure (CHF), Depression, Diabetes, Erectile Dysfunction, Glaucoma, Gout, Headaches, Heart Disease, High Cholesterol, Hypertension, Indigestion, Insomnia, Jaundice, Kidney/bladder, Liver, Menopause, Obesity, Recurring Pain, Shortness of breath, Sexually Transmitted Diseases (STD), Stomach/Intestine, Stress, Stroke, Thyroid Trouble, Tuberculosis, Ulcer, Ulcers, Urinary Tract Infections” (Paragraph 0091)).

Regarding claim 11, Southam in view of Dwivedi teaches the method of claim 1.
Southam further discloses:
further including analyzing the Database of Products (“public databases of product ingredient efficacy such as the Natural Medicine Quality Standard, U.S. National Library of Medicine or the National Center for Biotechnology Information provides confidence in recommending vitamins, minerals, supplements, food and skin products” (Paragraph 0013)) to determine a Correlation Table (“the information of databases 112, 114, and 116 are organized as a set of tables” (Paragraph 0044)) for Established Reasons to Constituents (“corresponding ingredient for preventing or treating the associated medically condition” (Paragraph 0039)).
Regarding claim 12, Southam in view of Dwivedi teaches the method of claim 11.
Southam further discloses:
(“the information of databases 112, 114, and 116 are organized as a set of tables” (Paragraph 0044)) is consulted to provide the first subset of Products (“outputting a set of one or more ranked products for each condition, goal, and depletions” (Paragraph 0087)).

Regarding claim 16, Southam in view of Dwivedi teaches the method of claim 11.
Southam further discloses:
wherein the Request (“user submitting a request for product recommendations” (Paragraph 0071)) further includes an Attribute of a User Product (“entails identifying a set of product ingredients (or more generally product features, functions or attributes) based on the user information, such as the medical conditions or goals” (Paragraph 0078)), the Attribute identifying at least one User Product Constituent associated with the User Product (“indicate, represent, or point to a corresponding medical condition, are each logically associated by pointer or arrangement or other means to a corresponding dose field and an efficacy rating field. Each dose field provides dosing information for the corresponding ingredient for preventing or treating the associated medically condition” (Paragraph 0039)), and querying the Correlation Table (“the information of databases 112, 114, and 116 are organized as a set of tables” (Paragraph 0044)) to determine a correlation between the User Product Constituent and the User Reason (“corresponding ingredient for preventing or treating the associated medically condition” (Paragraph 0039)) by comparison to correlation of Established Reasons to Constituents(“corresponding ingredient for preventing or treating the associated medically condition” (Paragraph 0039)) of Products in the Database (“public databases of product ingredient efficacy such as the Natural Medicine Quality Standard, U.S. National Library of Medicine or the National Center for Biotechnology Information provides confidence in recommending vitamins, minerals, supplements, food and skin products” (Paragraph 0013)).

Regarding claim 17, Southam in view of Dwivedi teaches the method of claim 1.
Southam further discloses:
wherein the Request (“user submitting a request for product recommendations” (Paragraph 0071)) further includes an Attribute of a User Product (“entails identifying a set of product ingredients (or more generally product features, functions or attributes) based on the user information, such as the medical conditions or goals” (Paragraph 0078)).

Regarding claim 22, Southam teaches:
A method of determining an appropriate dose of a product (“systems, methods, software, and data structures for recommending products” (abstract)), comprising:
receiving from a User a User Request for a Dosage (“user submitting a request for product recommendations” (Paragraph 0071)), the User Request including at least a User Reason (“receives a set of user profile information, such as one or more medical conditions and/or fitness or wellness goals” (Paragraph 0055)) and a User Location (“user to provide information regarding his or her gender, age, race, ethnic background, blood type, geographic location, environmental conditions, goals (fitness, lifestyle, wellness, lifestyle, athletic or sports specific) conditions (medical conditions for which the user wants to prevent or treat), biometrics, nutrition, medical history, prescription and non-prescription drug usage, vitamin, mineral, supplement and food usage, allergies, undesirable ingredients (sugar, salt, wheat, banned substances, etc.), and meta-product preferences” (Paragraph 0075)), the first instance of the application accessing a remote first server system having a processor and a Database of Products, each Product having at least one Constituent, at least one Established Reason (“corresponding ingredient for preventing or treating the associated medically condition” (Paragraph 0039)), a Dosage for each Established Reason (“products including the identified ingredients or known equivalents for these ingredients in the appropriated dosages” (Paragraph 0080)), and Provider Location (“retrieving or referring to a set of user data or preferences or filtering requirements stored as part of or in association with the user's profile” (Paragraph 0081) “user to provide information regarding his or her gender, age, race, ethnic background, blood type, geographic location” (Paragraph 0075)), the Database of Products (“public databases of product ingredient efficacy such as the Natural Medicine Quality Standard, U.S. National Library of Medicine or the National Center for Biotechnology Information provides confidence in recommending vitamins, minerals, supplements, food and skin products” (Paragraph 0013)) further having a Correlation Table (“the information of databases 112, 114, and 116 are organized as a set of tables” (Paragraph 0044)) correlating Established Reasons to Constituents;
determine at least a first subset of Products having the at least one Established Reason (“receiving information from or about at least one user. In the exemplary embodiment, the information includes one or more user medical or health conditions and/or one or more user health or wellness goals” “directly entering or selecting one or more medical or health conditions and/or health or wellness goals and then selecting a submit, go, enter or return button that results in transmission of the conditions and/or goals to server” (Paragraph 0074)) correlating to the User Reason (“outputting a set of one or more ranked products for each condition” (Paragraph 0087));
 providing the first user computing device with the first subset of Products (“outputting a set of one or more ranked products for each condition” (Paragraph 0087)) arranged by proximity of the Provider Location to the User Location (“a set of providers is suggested based on the location or address of the user or an associated Internet Protocol (IP) address” (Paragraph 0076)), the first subset of Products further including the Dosage for each Product in the first subset of Products (“products including the identified ingredients or known equivalents for these ingredients in the appropriated dosages” (Paragraph 0080)).
But does not disclose:
using a first instance of an application on a first user computing device for 
querying the Database of Products with the User Request to
However, Dwivedi teaches:
using a first instance of an application on a first user (“a user of a client device” (abstract)) computing device (“comprises one or more computing devices”(Col. 10, Lines 11-12)) for 
querying the Database of Products with the User Request to (“The user can request particular types of data, such as if the search query itself involves types of events, or the search request may ask for statistics on data, such as on events that meet the search request” (Col. 19, Lines 7-11))
Southam and Dwivedi are analogous to the claimed invention because they gather and analyze large amounts of information to make recommendations. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to 

Regarding claim 31, Southam in view of Dwivedi teaches the method of claim 22.
Southam further discloses:
wherein the User Reason and the Established Reason are selected from the group consisting of: acute pain, anxiety, arthritis, cancer, chronic pain, focused attention, glaucoma, inflammation, insomnia, multiple sclerosis (MS), pain, relaxation, stress, sleepiness, treatment of tremors (“indicate one or more common medical conditions that he or she may have had or currently be experiencing: Exemplary medical conditions include: Age-related Cognitive Disorder, Alcoholism, Allergy, Angina, Anxiety, Arthritis, Asthma, Bronchitis, Cancer, Chronic Pain, Congestive Heart Failure (CHF), Depression, Diabetes, Erectile Dysfunction, Glaucoma, Gout, Headaches, Heart Disease, High Cholesterol, Hypertension, Indigestion, Insomnia, Jaundice, Kidney/bladder, Liver, Menopause, Obesity, Recurring Pain, Shortness of breath, Sexually Transmitted Diseases (STD), Stomach/Intestine, Stress, Stroke, Thyroid Trouble, Tuberculosis, Ulcer, Ulcers, Urinary Tract Infections” (Paragraph 0091)).

Regarding claim 32, Southam in view of Dwivedi teaches the method of claim 22.

wherein the Correlation Table (“the information of databases 112, 114, and 116 are organized as a set of tables” (Paragraph 0044)) is consulted to provide the first subset of Products (“outputting a set of one or more ranked products for each condition, goal, and depletions” (Paragraph 0087)).

Regarding claim 33, Southam in view of Dwivedi teaches the method of claim 22.
Southam further discloses:
wherein the Request (“user submitting a request for product recommendations” (Paragraph 0071)) further includes an Attribute of a User Product (“entails identifying a set of product ingredients (or more generally product features, functions or attributes) based on the user information, such as the medical conditions or goals” (Paragraph 0078)).

Regarding claim 34, Southam in view of Dwivedi teaches the method of claim 33.
Southam further discloses:
wherein the Request (“user submitting a request for product recommendations” (Paragraph 0071)) further includes an Attribute of a User Product (“entails identifying a set of product ingredients (or more generally product features, functions or attributes) based on the user information, such as the medical conditions or goals” (Paragraph 0078)), the Attribute identifying at least one User Product Constituent associated with the User Product (“indicate, represent, or point to a corresponding medical condition, are each logically associated by pointer or arrangement or other means to a corresponding dose field and an efficacy rating field. Each dose field provides dosing information for the corresponding ingredient for preventing or treating the associated medically condition” (Paragraph 0039)), and querying the Correlation Table (“the information of databases 112, 114, and 116 are organized as a set of tables” (Paragraph 0044)) to determine a correlation between the User Product Constituent and the User Reason (“corresponding ingredient for preventing or treating the associated medically condition” (Paragraph 0039)) by comparison to correlation of Established Reasons to Constituents(“corresponding ingredient for preventing or treating the associated medically condition” (Paragraph 0039)) of Products in the Database (“public databases of product ingredient efficacy such as the Natural Medicine Quality Standard, U.S. National Library of Medicine or the National Center for Biotechnology Information provides confidence in recommending vitamins, minerals, supplements, food and skin products” (Paragraph 0013)).

Regarding claim 39, Southam teaches:
A system for determining an appropriate dose of a product (“systems, methods, software, and data structures for recommending products” (abstract)), comprising:
a remote server system having a processor and a Database of Products (“more particularly, server 120 includes a processor module 121, a memory module 122, a subscriber or user database 123, a product recommendation engine or module 124” (Paragraph 0047)), each Product having at least one Constituent, at least one Established Reason (“corresponding ingredient for preventing or treating the associated medically condition” (Paragraph 0039)), a Dosage for each Established Reason (“products including the identified ingredients or known equivalents for these ingredients in the appropriated dosages” (Paragraph 0080)), and Provider Location (“retrieving or referring to a set of user data or preferences or filtering requirements stored as part of or in association with the user's profile” (Paragraph 0081) “user to provide information regarding his or her gender, age, race, ethnic background, blood type, geographic location” (Paragraph 0075)), the Database of Products  (“public databases of product ingredient efficacy such as the Natural Medicine Quality Standard, U.S. National Library of Medicine or the National Center for Biotechnology Information provides confidence in recommending vitamins, minerals, supplements, food and skin products” (Paragraph 0013)) further having a Correlation Table (“the information of databases 112, 114, and 116 are organized as a set of tables” (Paragraph 0044)) correlating Established Reasons to Constituents;
at least one remote Application for determining an appropriate dose of a product for installation upon a remote computing device having a processor and a location element (“one or more portions of a personal profile, which invites the user to provide information regarding his or her gender, age, race, ethnic background, blood type, geographic location, environmental conditions, goals (fitness, lifestyle, wellness, lifestyle, athletic or sports specific) conditions (medical conditions for which the user wants to prevent or treat), biometrics, nutrition, medical history, prescription and non-prescription drug usage, vitamin, mineral, supplement and food usage, allergies, undesirable ingredients (sugar, salt, wheat, banned substances, etc.), and meta-product preferences, such as country of origin, fair trade, etc” (Paragraph 0075)), the remote application communicating with the remote server (“Access device 130 is generally representative of one or more access devices. In the exemplary embodiment, access device 130 takes the form of a personal computer, workstation, personal digital assistant, mobile telephone, kiosk, or any other device capable of providing an effective user interface with a server or database” (Paragraph 0067)) to (“user submitting a request for product recommendations” (Paragraph 0071)), the User Request including at least a User Reason (“receives a set of user profile information, such as one or more medical conditions and/or fitness or wellness goals” (Paragraph 0055)) and a User Location (“user to provide information regarding his or her gender, age, race, ethnic background, blood type, geographic location, environmental conditions, goals (fitness, lifestyle, wellness, lifestyle, athletic or sports specific) conditions (medical conditions for which the user wants to prevent or treat), biometrics, nutrition, medical history, prescription and non-prescription drug usage, vitamin, mineral, supplement and food usage, allergies, undesirable ingredients (sugar, salt, wheat, banned substances, etc.), and meta-product preferences” (Paragraph 0075));
wherein in response to the User Request, the remote server:
determine at least a first subset of Products having the at least one Established Reason correlating to the User Reason (“outputting a set of one or more ranked products for each condition” (Paragraph 0087)), and
provide the remote application with the first subset of Products (“outputting a set of one or more ranked products for each condition” (Paragraph 0087)) arranged by proximity of the Provider Location to the User Location (“a set of providers is suggested based on the location or address of the user or an associated Internet Protocol (IP) address” (Paragraph 0076)), the first subset of Products further including the Dosage for each Product in the first subset of Products (“products including the identified ingredients or known equivalents for these ingredients in the appropriated dosages” (Paragraph 0080)). 
But does not disclose:

However, Dwivedi teaches:
queries the Database of Products with the User Request to (“The user can request particular types of data, such as if the search query itself involves types of events, or the search request may ask for statistics on data, such as on events that meet the search request” (Col. 19, Lines 7-11))
Southam and Dwivedi are analogous to the claimed invention because they gather and analyze large amounts of information to make recommendations. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Southam’s system of receiving a request, accessing a database, recommend products to meet the request, and providing those recommendations to the requestor including dosage amounts to incorporate the teachings of Dwivedi and query a database based on a user’s request. The addition of querying a database based on a user’s request would “allow analysts to quickly search and analyze large set of raw machine data to visually identify data subsets of interest” (Col. 1, Lines 53-55) thus providing better recommendations to the user. 

Regarding claim 46, Southam in view of Dwivedi teaches the system of claim 39.
Southam further discloses:
wherein the User Reason and the Established Reason are selected from the group consisting of: acute pain, anxiety, arthritis, cancer, chronic pain, focused attention, glaucoma, inflammation, insomnia, multiple sclerosis (MS), pain, relaxation, stress, sleepiness, treatment of tremors (“indicate one or more common medical conditions that he or she may have had or currently be experiencing: Exemplary medical conditions include: Age-related Cognitive Disorder, Alcoholism, Allergy, Angina, Anxiety, Arthritis, Asthma, Bronchitis, Cancer, Chronic Pain, Congestive Heart Failure (CHF), Depression, Diabetes, Erectile Dysfunction, Glaucoma, Gout, Headaches, Heart Disease, High Cholesterol, Hypertension, Indigestion, Insomnia, Jaundice, Kidney/bladder, Liver, Menopause, Obesity, Recurring Pain, Shortness of breath, Sexually Transmitted Diseases (STD), Stomach/Intestine, Stress, Stroke, Thyroid Trouble, Tuberculosis, Ulcer, Ulcers, Urinary Tract Infections” (Paragraph 0091)).

Regarding claim 47, Southam in view of Dwivedi teaches the system of claim 39.
Southam further discloses:
wherein the Correlation Table (“the information of databases 112, 114, and 116 are organized as a set of tables” (Paragraph 0044)) is consulted to provide the first subset of Products (“outputting a set of one or more ranked products for each condition, goal, and depletions” (Paragraph 0087)).

Regarding claim 50, Southam in view of Dwivedi teaches the system of claim 39.
Southam further discloses:
wherein the Request (“user submitting a request for product recommendations” (Paragraph 0071)) further includes an Attribute of a User Product (“entails identifying a set of product ingredients (or more generally product features, functions or attributes) based on the user information, such as the medical conditions or goals” (Paragraph 0078)).

Regarding claim 51, Southam in view of Dwivedi teaches the system of claim 50.

wherein the Request (“user submitting a request for product recommendations” (Paragraph 0071)) further includes an Attribute of a User Product (“entails identifying a set of product ingredients (or more generally product features, functions or attributes) based on the user information, such as the medical conditions or goals” (Paragraph 0078)), the Attribute identifying at least one User Product Constituent associated with the User Product (“indicate, represent, or point to a corresponding medical condition, are each logically associated by pointer or arrangement or other means to a corresponding dose field and an efficacy rating field. Each dose field provides dosing information for the corresponding ingredient for preventing or treating the associated medically condition” (Paragraph 0039)), and querying the Correlation Table (“the information of databases 112, 114, and 116 are organized as a set of tables” (Paragraph 0044)) to determine a correlation between the User Product Constituent and the User Reason (“corresponding ingredient for preventing or treating the associated medically condition” (Paragraph 0039)) by comparison to correlation of Established Reasons to Constituents(“corresponding ingredient for preventing or treating the associated medically condition” (Paragraph 0039)) of Products in the Database (“public databases of product ingredient efficacy such as the Natural Medicine Quality Standard, U.S. National Library of Medicine or the National Center for Biotechnology Information provides confidence in recommending vitamins, minerals, supplements, food and skin products” (Paragraph 0013)).

s 2, 5, 25-26, and 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Southam (Pub. No. 20140236622) in view of Dwivedi (U.S. Pat. No. 10,754,638) in further view of Quay (U.S. Pub. No. 20180049999).
Regarding claim 2, Southam in view of Dwivedi teaches the method of claim 1.
While Southam in view of Dwivedi teaches the method of claim 1, but does not disclose:
wherein the modality of delivery is selected from the group consisting of: vaporization, inhalation, edible, sublingual, topical, buccal, suppository, and ophthalmic.
However, Quay teaches:
wherein the modality of delivery is selected from the group consisting of: vaporization, inhalation, edible, sublingual, topical, buccal, suppository, and ophthalmic (“The dosage form means the composition delivered to a subject in any form suitable for parenteral, topical, oral, transdermal, intraductal delivery” (Paragraph 0045)).
Southam, Dwivedi, and Quay are analogous to the claimed invention because they recommend products based on ingredients and efficacy levels. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Southam in view of Dwivedi’s method of receiving a request, accessing a database, querying the database to recommend products to meet the request, and providing those recommendations to the requestor including dosage amounts to incorporate the teachings of Quay and deliver the drugs via a group consisting of vaporization, inhalation, edible, sublingual, topical, buccal, suppository, and ophthalmic. The addition of delivering the drugs via a group consisting of vaporization, inhalation, edible, sublingual, topical, buccal, suppository, and ophthalmic allows for “decreased side effects and increased bioavailability” (Paragraph 0025). 


Southam further discloses:
wherein the user selects a Product from the first subset of Products (“processing a user purchase of one or more of the products selected from the results output” (Paragraph 0088))
But does not teach: 
and the associated Dosage is provided to a dosage device structured and arranged to provide metered dosing.
However, Quay teaches:
and the associated Dosage is provided to a dosage device (“dosage form (device (e.g., a gel, a solution, a cream, an ointment, a lotion, etc.) or a drug delivery device e.g., a patch, a tape, bandage, etc.)” (Paragraph 0366)) structured and arranged to provide metered dosing (“the compositions are administered in metered doses, such as from a metered dose applicator or from an applicator comprising a single dose of the composition” (Paragraph 0248)).
Southam, Dwivedi, and Quay are analogous to the claimed invention because they recommend products based on ingredients and efficacy levels. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Southam in view of Dwivedi’s system of receiving a request, accessing a database, querying the database to recommend products to meet the request, and providing those recommendations to the requestor including dosage amounts to incorporate the teachings of Quay and provide the associated dosage to the dosage device structured to provide a metered dose. The addition of providing the associated dosage to the dosage device structured to provide 

Regarding claim 25, Southam in view of Dwivedi teaches the method of claim 22.
While Southam in view of Dwivedi teaches the method of claim 22, but does not disclose:
wherein the modality of delivery is selected from the group consisting of: vaporization, inhalation, edible, sublingual, topical, buccal, suppository, and ophthalmic.
However, Quay teaches:
wherein the modality of delivery is selected from the group consisting of: vaporization, inhalation, edible, sublingual, topical, buccal, suppository, and ophthalmic (“The dosage form means the composition delivered to a subject in any form suitable for parenteral, topical, oral, transdermal, intraductal delivery” (Paragraph 0045)).
Southam, Dwivedi, and Quay are analogous to the claimed invention because they recommend products based on ingredients and efficacy levels. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Southam in view of Dwivedi’s system of receiving a request, accessing a database, querying the database to recommend products to meet the request, and providing those recommendations to the requestor including dosage amounts to incorporate the teachings of Quay and deliver the drugs via a group consisting of vaporization, inhalation, edible, sublingual, topical, buccal, suppository, and ophthalmic. The addition of delivering the drugs via a group consisting of vaporization, inhalation, edible, sublingual, topical, buccal, suppository, and ophthalmic allows for “decreased side effects and increased bioavailability” (Paragraph 0025). 

Regarding claim 26, Southam in view of Dwivedi teaches the method of claim 22.
Southam further discloses:
wherein the user selects a Product from the first subset of Products (“processing a user purchase of one or more of the products selected from the results output” (Paragraph 0088))
But does not teach: 
and the associated Dosage is provided to a dosage device structured and arranged to provide metered dosing.
However, Quay teaches:
and the associated Dosage is provided to a dosage device (“dosage form (device (e.g., a gel, a solution, a cream, an ointment, a lotion, etc.) or a drug delivery device e.g., a patch, a tape, bandage, etc.)” (Paragraph 0366)) structured and arranged to provide metered dosing (“the compositions are administered in metered doses, such as from a metered dose applicator or from an applicator comprising a single dose of the composition” (Paragraph 0248)).
Southam, Dwivedi, and Quay are analogous to the claimed invention because they recommend products based on ingredients and efficacy levels. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Southam in view of Dwivedi’s system of receiving a request, accessing a database, querying the database to recommend products to meet the request, and providing those recommendations to the requestor including dosage amounts to incorporate the teachings of Quay and provide the associated dosage to the dosage device structured to provide a metered 

Regarding claim 40, Southam in view of Dwivedi teaches the system of claim 39.
While Southam in view of Dwivedi teaches the system of claim 39, but does not disclose:
wherein the modality of delivery is selected from the group consisting of: vaporization, inhalation, edible, sublingual, topical, buccal, suppository, and ophthalmic.
However, Quay teaches:
wherein the modality of delivery is selected from the group consisting of: vaporization, inhalation, edible, sublingual, topical, buccal, suppository, and ophthalmic (“The dosage form means the composition delivered to a subject in any form suitable for parenteral, topical, oral, transdermal, intraductal delivery” (Paragraph 0045)).
Southam, Dwivedi, and Quay are analogous to the claimed invention because they recommend products based on ingredients and efficacy levels. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Southam in view of Dwivedi’s system of receiving a request, accessing a database, querying the database to recommend products to meet the request, and providing those recommendations to the requestor including dosage amounts to incorporate the teachings of Quay and deliver the drugs via a group consisting of vaporization, inhalation, edible, sublingual, topical, buccal, suppository, and ophthalmic. The addition of delivering the drugs via a group consisting of vaporization, inhalation, edible, sublingual, topical, buccal, suppository, and ophthalmic allows for “decreased side effects and increased bioavailability” (Paragraph 0025). 

Regarding claim 41, Southam in view of Dwivedi teaches the system of claim 39.
Southam further discloses:
wherein the user selects a Product from the first subset of Products (“processing a user purchase of one or more of the products selected from the results output” (Paragraph 0088))
But does not teach: 
and the associated Dosage is provided to a dosage device structured and arranged to provide metered dosing.
However, Quay teaches:
and the associated Dosage is provided to a dosage device (“dosage form (device (e.g., a gel, a solution, a cream, an ointment, a lotion, etc.) or a drug delivery device e.g., a patch, a tape, bandage, etc.)” (Paragraph 0366)) structured and arranged to provide metered dosing (“the compositions are administered in metered doses, such as from a metered dose applicator or from an applicator comprising a single dose of the composition” (Paragraph 0248)).
Southam, Dwivedi, and Quay are analogous to the claimed invention because they recommend products based on ingredients and efficacy levels. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Southam in view of Dwivedi’s system of receiving a request, accessing a database, querying the database to recommend products to meet the request, and providing those recommendations to the requestor including dosage amounts to incorporate the teachings of Quay and provide the associated dosage to the dosage device structured to provide a metered .

Claims 3-4, 6-9, 13, 23-24, 27-30, 42-45, and 48-49 are rejected under 35 U.S.C. 103 as being unpatentable over Southam (Pub. No. 20140236622) in view of Dwivedi (U.S. Pat. No. 10,754,638) in further view of Cohen (WIPO Pub. No. WO2016019353).
Regarding claim 3, Southam in view of Dwivedi teaches the method of claim 1.
While Southam in view of Dwivedi teaches the method of claim 1, but does not disclose:
wherein the product is an organic product.
However, Cohen teaches:
wherein the product is an organic product (“compounds may be present in a natural or purified form” (Paragraph 0050)). 
Southam, Dwivedi, and Cohen are analogous to the claimed invention because they recommend products based on ingredients and efficacy levels. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Southam in view of Dwivedi’s method of receiving a request, accessing a database, querying the database to recommend products to meet the request, and providing those recommendations to the requestor including dosage amounts to incorporate the teachings of Cohen and provide an organic product. The addition of an organic product would provide users with a naturally purified solution for a medical condition.

Regarding claim 4, Southam in view of Dwivedi teaches the method of claim 1.

wherein the product is a synthetic product.
However Cohen teaches:
wherein the product is a synthetic product (“compounds may be synthetic” (Paragraph 0050)).
Southam, Dwivedi, and Cohen are analogous to the claimed invention because they recommend products based on ingredients and efficacy levels. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Southam in view of Dwivedi’s method of receiving a request, accessing a database, querying the database to recommend products to meet the request, and providing those recommendations to the requestor including dosage amounts to incorporate the teachings of Cohen and provide an synthetic product. The addition of a synthetic product would provide users with an alternative that may have a longer shelf life than its organic counterpart and could potentially be less addictive. 

Regarding claim 6, Southam in view of Dwivedi teaches the method of claim 1.
While Southam in view of Dwivedi teaches the method of claim 1, but does not disclose:
wherein the Constituents are at least one cannabinoid.
However, Cohen teaches:
wherein the Constituents are at least one cannabinoid (“The medicinal cannabis compound may include cannabinoids, terpenes, flavonoids, phytosterols, and/or other medicinally relevant compounds found in cannabis” (abstract)).


Regarding claim 7, Southam in view of Dwivedi in further view of Cohen teaches the method of claim 6.
Cohen further discloses:
wherein the at least one cannabinoid is selected from the group consisting of: THC, THC-A, CBN, CBG, CBC, CBD, CBD-A, THCV, and CBDV (“Cannabinoids found in cannabis include, without limitation: cannabigerol (CBG), cannabichromene (CBC), cannabidiol (CBD), tetrahydrocannabinol (THC), cannabinol (CBN) and cannabinodiol (CBDL), cannabicyclol (CBL), cannabivarin (CBV), tetrahydrocannabivarin (THCV), cannabidivarin (CBDV), cannabichromevarin (CBCV), cannabigerovarin (CBGV), cannabigerol monomethyl ether (CBGM), cannabinerolic acid, cannabidiolic acid (CBDA), Cannabinol propyl variant (CBNV), cannabitriol (CBO), tetrahydrocannabmolic acid (THCA), and tetrahydrocannabivarinic acid (THCV A)” (Paragraph 0046).


Regarding claim 8, Southam in view of Dwivedi teaches the method of claim 1.
While Southam in view of Dwivedi teaches the method of claim 1, but does not disclose:
wherein the Constituents are at least one terpene.
However, Cohen teaches:
wherein the Constituents are at least one terpene (“The medicinal cannabis compound may include cannabinoids, terpenes, flavonoids, phytosterols, and/or other medicinally relevant compounds found in cannabis” (abstract)).
Southam, Dwivedi, and Cohen are analogous to the claimed invention because they recommend products based on ingredients and efficacy levels. Therefore, it would have been 

Regarding claim 9, Southam in view of Dwivedi in further view of Cohen teaches the method of claim 8.
Cohen further discloses:
wherein the at least one terpene is selected from the group consisting of Alpha - Ocimene, Beta- Ocimene, Camphene, Careen, Caryophyllene, Carophyllene oxide, Cymene, Eucalyptol, Isopulefgol, Limonene, Linalool, Myrcene, Pinene, Terpinine, Terpinolene (“Terpenes known to be produced by cannabis include, without limitation, aromadendrene, bergamottin, bergamotol, bisabolene, borneol, Δ-3-carene, caryophyllene, cineole/eucalyptol, p-cymene, dihydrojasmone, elemene, farnesene, fenchol, geranylacetate, guaiol, humulene, isopulegol, limonene, linalool, menthone, menthol, menthofuran, myrcene, nerylacetate, neomenthylacetate, ocimene, perillylalcohol, phellandrene, pinene, pulegone, sabinene, terpinene, terpineol, terpineol-4-ol, terpinolene, and derivatives, isomers, enantiomers, etc” (Paragraph 0049)).


Regarding claim 13, Southam in view of Dwivedi teaches the method of claim 11.
While Southam in view of Dwivedi teaches the method of claim 11, but does not disclose:
wherein two or more Constituents of a Product correlate to an Established Reason.
However, Cohen teaches:
 (“one or more strains with a desired concentration of a given cannabinoid and/or terpene is used, based on the medical condition to be treated” (Paragraph 0066)).
Southam, Dwivedi, and Cohen are analogous to the claimed invention because they recommend products based on ingredients and efficacy levels. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Southam in view of Dwivedi’s method of receiving a request, accessing a database, querying the database to recommend products to meet the request, and providing those recommendations to the requestor including dosage amounts to incorporate the teachings of Cohen and have two or more constituents of a product correlate to an established reason. The addition of having two or more constituents of a product having a correlation to an established reason would help “to achieve a desired concentration or combination of concentrations of one or more medically relevant cannabis compounds” (Paragraph 0067).

Regarding claim 23, Southam in view of Dwivedi teaches the method of claim 22.
While Southam in view of Dwivedi teaches the method of claim 22, but does not disclose:
wherein the product is an organic product.
However, Cohen teaches:
wherein the product is an organic product (“compounds may be present in a natural or purified form” (Paragraph 0050)). 
Southam, Dwivedi, and Cohen are analogous to the claimed invention because they recommend products based on ingredients and efficacy levels. Therefore, it would have been 

Regarding claim 24, Southam in view of Dwivedi teaches the method of claim 22.
While Southam in view of Dwivedi teaches the method of claim 22, but does not disclose:
wherein the product is a synthetic product.
However Cohen teaches:
wherein the product is a synthetic product (“compounds may be synthetic” (Paragraph 0050)).
Southam, Dwivedi, and Cohen are analogous to the claimed invention because they recommend products based on ingredients and efficacy levels. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Southam in view of Dwivedi’s method of receiving a request, accessing a database, querying the database to recommend products to meet the request, and providing those recommendations to the requestor including dosage amounts to incorporate the teachings of Cohen and provide an synthetic product. The addition of a synthetic product would provide users with an alternative that may have a longer shelf life than its organic counterpart and could potentially be less addictive. 

Regarding claim 27, Southam in view of Dwivedi teaches the method of claim 22.
While Southam in view of Dwivedi teaches the method of claim 22, but does not disclose:
wherein the Constituents are at least one cannabinoid.
However, Cohen teaches:
wherein the Constituents are at least one cannabinoid (“The medicinal cannabis compound may include cannabinoids, terpenes, flavonoids, phytosterols, and/or other medicinally relevant compounds found in cannabis” (abstract)).
Southam, Dwivedi, and Cohen are analogous to the claimed invention because they recommend products based on ingredients and efficacy levels. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Southam in view of Dwivedi’s method of receiving a request, accessing a database, querying the database to recommend products to meet the request, and providing those recommendations to the requestor including dosage amounts to incorporate the teachings of Cohen and have the constituent have at least one cannabinoid. The addition of at least one cannabinoid would be beneficial because it is known that “cannabinoids are cyclic molecules exhibiting particular properties such as the ability to easily cross the blood-brain barrier, weak toxicity, and few side effects” (Paragraph 0005).

Regarding claim 28, Southam in view of Dwivedi in further view of Cohen teaches the method of claim 27.
Cohen further discloses:
(“Cannabinoids found in cannabis include, without limitation: cannabigerol (CBG), cannabichromene (CBC), cannabidiol (CBD), tetrahydrocannabinol (THC), cannabinol (CBN) and cannabinodiol (CBDL), cannabicyclol (CBL), cannabivarin (CBV), tetrahydrocannabivarin (THCV), cannabidivarin (CBDV), cannabichromevarin (CBCV), cannabigerovarin (CBGV), cannabigerol monomethyl ether (CBGM), cannabinerolic acid, cannabidiolic acid (CBDA), Cannabinol propyl variant (CBNV), cannabitriol (CBO), tetrahydrocannabmolic acid (THCA), and tetrahydrocannabivarinic acid (THCV A)” (Paragraph 0046).
Southam, Dwivedi, and Cohen are analogous to the claimed invention because they recommend products based on ingredients and efficacy levels. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Southam in view of Dwivedi’s method of receiving a request, accessing a database, querying the database to recommend products to meet the request, and providing those recommendations to the requestor including dosage amounts to incorporate the teachings of Cohen and have the at least one cannabinoid be selected from the group consisting of: THC, THC-A, CBN, CBG, CBC, CBD, CBD-A, THCV, and CBDV . The addition of at least one cannabinoid being selected from the group consisting of: THC, THC-A, CBN, CBG, CBC, CBD, CBD-A, THCV, and CBDV would be beneficial because it is known that “cannabinoids are cyclic molecules exhibiting particular properties such as the ability to easily cross the blood-brain barrier, weak toxicity, and few side effects and the most notable cannabinoids are A9-Tetrahydrocannabinol (i.e., THC) and cannabidiol (i.e., CBD)” (Paragraph 0005).


While Southam in view of Dwivedi teaches the method of claim 22, but does not disclose:
wherein the Constituents are at least one terpene.
However, Cohen teaches:
wherein the Constituents are at least one terpene (“The medicinal cannabis compound may include cannabinoids, terpenes, flavonoids, phytosterols, and/or other medicinally relevant compounds found in cannabis” (abstract)).
Southam, Dwivedi, and Cohen are analogous to the claimed invention because they recommend products based on ingredients and efficacy levels. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Southam in view of Dwivedi’s method of receiving a request, accessing a database, querying the database to recommend products to meet the request, and providing those recommendations to the requestor including dosage amounts to incorporate the teachings of Cohen and have the constituent have at least one terpene. The addition of at least one terpene would be beneficial because it is known that “some terpenes have been shown to: lower the resistance across the blood-brain barrier, act on cannabinoid receptors and other neuronal receptors, stimulate the immune system, and/or suppress appetite” (Paragraph 0009). 

Regarding claim 30, Southam in view of Dwivedi in further view of Cohen teaches the method of claim 29.
Cohen further discloses:
(“Terpenes known to be produced by cannabis include, without limitation, aromadendrene, bergamottin, bergamotol, bisabolene, borneol, Δ-3-carene, caryophyllene, cineole/eucalyptol, p-cymene, dihydrojasmone, elemene, farnesene, fenchol, geranylacetate, guaiol, humulene, isopulegol, limonene, linalool, menthone, menthol, menthofuran, myrcene, nerylacetate, neomenthylacetate, ocimene, perillylalcohol, phellandrene, pinene, pulegone, sabinene, terpinene, terpineol, terpineol-4-ol, terpinolene, and derivatives, isomers, enantiomers, etc” (Paragraph 0049)).
Southam, Dwivedi, and Cohen are analogous to the claimed invention because they recommend products based on ingredients and efficacy levels. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Southam in view of Dwivedi’s method of receiving a request, accessing a database, querying the database to recommend products to meet the request, and providing those recommendations to the requestor including dosage amounts to incorporate the teachings of Cohen and have the at least one terpene be selected from the group consisting of Alpha - Ocimene, Beta- Ocimene, Camphene, Careen, Caryophyllene, Carophyllene oxide, Cymene, Eucalyptol, Isopulefgol, Limonene, Linalool, Myrcene, Pinene, Terpinine, Terpinolene. The addition of at least one terpene being selected from the group consisting of Alpha - Ocimene, Beta- Ocimene, Camphene, Careen, Caryophyllene, Carophyllene oxide, Cymene, Eucalyptol, Isopulefgol, Limonene, Linalool, Myrcene, Pinene, Terpinine, Terpinolene would be beneficial because it is known that “some terpenes have been shown to: lower the resistance across the 

Regarding claim 42, Southam in view of Dwivedi teaches the system of claim 39.
While Southam in view of Dwivedi teaches the system of claim 39, but does not disclose:
wherein the Constituents are at least one cannabinoid.
However, Cohen teaches:
wherein the Constituents are at least one cannabinoid (“The medicinal cannabis compound may include cannabinoids, terpenes, flavonoids, phytosterols, and/or other medicinally relevant compounds found in cannabis” (abstract)).
Southam, Dwivedi, and Cohen are analogous to the claimed invention because they recommend products based on ingredients and efficacy levels. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Southam in view of Dwivedi’s system of receiving a request, accessing a database, querying the database to recommend products to meet the request, and providing those recommendations to the requestor including dosage amounts to incorporate the teachings of Cohen and have the constituent have at least one cannabinoid. The addition of at least one cannabinoid would be beneficial because it is known that “cannabinoids are cyclic molecules exhibiting particular properties such as the ability to easily cross the blood-brain barrier, weak toxicity, and few side effects” (Paragraph 0005).

Regarding claim 43, Southam in view of Dwivedi in further view of Cohen teaches the system of claim 42.

wherein the at least one cannabinoid is selected from the group consisting of: THC, THC-A, CBN, CBG, CBC, CBD, CBD-A, THCV, and CBDV (“Cannabinoids found in cannabis include, without limitation: cannabigerol (CBG), cannabichromene (CBC), cannabidiol (CBD), tetrahydrocannabinol (THC), cannabinol (CBN) and cannabinodiol (CBDL), cannabicyclol (CBL), cannabivarin (CBV), tetrahydrocannabivarin (THCV), cannabidivarin (CBDV), cannabichromevarin (CBCV), cannabigerovarin (CBGV), cannabigerol monomethyl ether (CBGM), cannabinerolic acid, cannabidiolic acid (CBDA), Cannabinol propyl variant (CBNV), cannabitriol (CBO), tetrahydrocannabmolic acid (THCA), and tetrahydrocannabivarinic acid (THCV A)” (Paragraph 0046).
Southam, Dwivedi, and Cohen are analogous to the claimed invention because they recommend products based on ingredients and efficacy levels. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Southam in view of Dwivedi’s system of receiving a request, accessing a database, querying the database to recommend products to meet the request, and providing those recommendations to the requestor including dosage amounts to incorporate the teachings of Cohen and have the at least one cannabinoid be selected from the group consisting of: THC, THC-A, CBN, CBG, CBC, CBD, CBD-A, THCV, and CBDV . The addition of at least one cannabinoid being selected from the group consisting of: THC, THC-A, CBN, CBG, CBC, CBD, CBD-A, THCV, and CBDV would be beneficial because it is known that “cannabinoids are cyclic molecules exhibiting particular properties such as the ability to easily cross the blood-brain barrier, weak toxicity, and few side effects and the most notable cannabinoids are A9-Tetrahydrocannabinol (i.e., THC) and cannabidiol (i.e., CBD)” (Paragraph 0005).

Regarding claim 44, Southam in view of Dwivedi teaches the system of claim 39.
While Southam in view of Dwivedi teaches the system of claim 39, but does not disclose:
wherein the Constituents are at least one terpene.
However, Cohen teaches:
wherein the Constituents are at least one terpene (“The medicinal cannabis compound may include cannabinoids, terpenes, flavonoids, phytosterols, and/or other medicinally relevant compounds found in cannabis” (abstract)).
Southam, Dwivedi, and Cohen are analogous to the claimed invention because they recommend products based on ingredients and efficacy levels. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Southam in view of Dwivedi’s system of receiving a request, accessing a database, querying the database to recommend products to meet the request, and providing those recommendations to the requestor including dosage amounts to incorporate the teachings of Cohen and have the constituent have at least one terpene. The addition of at least one terpene would be beneficial because it is known that “some terpenes have been shown to: lower the resistance across the blood-brain barrier, act on cannabinoid receptors and other neuronal receptors, stimulate the immune system, and/or suppress appetite” (Paragraph 0009). 

Regarding claim 45, Southam in view of Dwivedi in further view of Cohen teaches the system of claim 44.
Cohen further discloses:
(“Terpenes known to be produced by cannabis include, without limitation, aromadendrene, bergamottin, bergamotol, bisabolene, borneol, Δ-3-carene, caryophyllene, cineole/eucalyptol, p-cymene, dihydrojasmone, elemene, farnesene, fenchol, geranylacetate, guaiol, humulene, isopulegol, limonene, linalool, menthone, menthol, menthofuran, myrcene, nerylacetate, neomenthylacetate, ocimene, perillylalcohol, phellandrene, pinene, pulegone, sabinene, terpinene, terpineol, terpineol-4-ol, terpinolene, and derivatives, isomers, enantiomers, etc” (Paragraph 0049)).
Southam, Dwivedi, and Cohen are analogous to the claimed invention because they recommend products based on ingredients and efficacy levels. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Southam in view of Dwivedi’s system of receiving a request, accessing a database, querying the database to recommend products to meet the request, and providing those recommendations to the requestor including dosage amounts to incorporate the teachings of Cohen and have the at least one terpene be selected from the group consisting of Alpha - Ocimene, Beta- Ocimene, Camphene, Careen, Caryophyllene, Carophyllene oxide, Cymene, Eucalyptol, Isopulefgol, Limonene, Linalool, Myrcene, Pinene, Terpinine, Terpinolene. The addition of at least one terpene being selected from the group consisting of Alpha - Ocimene, Beta- Ocimene, Camphene, Careen, Caryophyllene, Carophyllene oxide, Cymene, Eucalyptol, Isopulefgol, Limonene, Linalool, Myrcene, Pinene, Terpinine, Terpinolene would be beneficial because it is known that “some terpenes have been shown to: lower the resistance across the 

Regarding claim 48, Southam in view of Dwivedi teaches the system of claim 39.
While Southam in view of Dwivedi teaches the system of claim 39, but does not disclose:
wherein the product is an organic product.
However, Cohen teaches:
wherein the product is an organic product (“compounds may be present in a natural or purified form” (Paragraph 0050)). 
Southam, Dwivedi, and Cohen are analogous to the claimed invention because they recommend products based on ingredients and efficacy levels. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Southam in view of Dwivedi’s system of receiving a request, accessing a database, querying the database to recommend products to meet the request, and providing those recommendations to the requestor including dosage amounts to incorporate the teachings of Cohen and provide an organic product. The addition of an organic product would provide users with a naturally purified solution for a medical condition.

Regarding claim 49, Southam in view of Dwivedi teaches the system of claim 39.
While Southam in view of Dwivedi teaches the system of claim 39, but does not disclose:
wherein the product is a synthetic product.
However Cohen teaches:
(“compounds may be synthetic” (Paragraph 0050)).
Southam, Dwivedi, and Cohen are analogous to the claimed invention because they recommend products based on ingredients and efficacy levels. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Southam in view of Dwivedi’s system of receiving a request, accessing a database, querying the database to recommend products to meet the request, and providing those recommendations to the requestor including dosage amounts to incorporate the teachings of Cohen and provide an synthetic product. The addition of a synthetic product would provide users with an alternative that may have a longer shelf life than its organic counterpart and could potentially be less addictive. 

Claims 14-15, 20-21, 37-38, and 54-55 are rejected under 35 U.S.C. 103 as being unpatentable over Southam (Pub. No. 20140236622) in view of Dwivedi (U.S. Pat. No. 10,754,638) in further view of Shaya (U.S. Pub. No. 20100262556).
Regarding claims 14, Southam in view of Dwivedi teaches the method of claim 11.
While Southam in view of Dwivedi teaches the method of claim 11, but does not discloses:
wherein the correlation of Constituents of a first Product to a First Established Reason are greater than the correlation of Constituents of the first Product to a Second Established Reason.
However, Shaya teaches:
wherein the correlation of Constituents of a first Product (“relationship to human concerns regarding a target substrate and/or that correlate with subjective performance assessments” (Paragraph 0040)) to a First Established Reason (“perform well for the problem or concern identified by the consumer” (Paragraph 0040)) are greater than (“sub-set of products that may be more valuable to him or her” (Paragraph 0024)) the correlation  of Constituents of the first Product(“relationship to human concerns regarding a target substrate and/or that correlate with subjective performance assessments” (Paragraph 0040)) to a Second Established Reason (“perform well for the problem or concern identified by the consumer” (Paragraph 0040)).
Southam, Dwivedi, and Shaya are analogous to the claimed invention because they gather large amounts of data to recommend products based on ingredients and efficacy levels. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Southam in view of Dwivedi’s method of receiving a request, accessing a database, querying the database to recommend products to meet the request, and providing those recommendations to the requestor including dosage amounts to incorporate the teachings of Shaya and have a correlation of a product with a greater relationship to one condition over another. The addition of a correlation of a product with a greater relationship to one condition over another would help to “predict or recommend optimal products from a predefined population of commercially available products” (abstract).

Regarding claims 15, Southam in view of Dwivedi teaches the method of claim 11.
While Southam in view of Dwivedi teaches the method of claim 11, but does not discloses:

However, Shaya teaches:
wherein the correlation of a plurality (“sub-set of products” (Paragraph 0024)) of Constituents of a First Product (“relationship to human concerns regarding a target substrate and/or that correlate with subjective performance assessments” (Paragraph 0040)) to a First Established Reason (“perform well for the problem or concern identified by the consumer” (Paragraph 0040)) are greater than (“may be more valuable to him or her” (Paragraph 0024))the correlation of a single Constituent of a Second Product  (“relationship to human concerns regarding a target substrate and/or that correlate with subjective performance assessments” (Paragraph 0040))to the First Established Reason(“perform well for the problem or concern identified by the consumer” (Paragraph 0040)).
Southam, Dwivedi, and Shaya are analogous to the claimed invention because they gather large amounts of data to recommend products based on ingredients and efficacy levels. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Southam in view of Dwivedi’s method of receiving a request, accessing a database, querying the database to recommend products to meet the request, and providing those recommendations to the requestor including dosage amounts to incorporate the teachings of Shaya and have a correlation of multiple products with a greater relationship to one condition than a single product. The addition of multiple products with a greater relationship to one condition than a single product would help to “predict 

Regarding claim 20, Southam in view of Dwivedi teaches the method of claim 1.
While Southam in view of Dwivedi teaches the method of claim 1, but does not disclose:
wherein each Product further has a Use Rating for each Established Reason.
However, Shaya teaches:
wherein each Product further has a Use Rating for each Established Reason (“embodiments of the invention utilize preference and performance ratings received from consumers after using products” (Paragraph 0166)). 
Southam, Dwivedi, and Shaya are analogous to the claimed invention because they gather large amounts of data to recommend products based on ingredients and efficacy levels. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Southam in view of Dwivedi’s method of receiving a request, accessing a database, querying the database to recommend products to meet the request, and providing those recommendations to the requestor including dosage amounts to incorporate the teachings of Shaya and provide a use rating for each established condition. The addition of providing a use rating for each established condition would allow, in the future, the system to “ output(s) of the system sets of products it predict the consumer will prefer and/or perform well for the problem or concern identified by the consumer” (Paragraph 0040).

Regarding claim 21, Southam in view of Dwivedi in further view of Shaya teaches the method of claim 20.

further including receiving from the User a Rating after use of a Chosen Product selected from the first subset of Products, and updating the User Rating for the Established Reason correlating to the User Reason of the Chosen Product (“utilizes re-training, as the numbers of consumers and multiple feedback entries accumulate, the invention acquires greater precision based on the real world experiences of those consumers” (Paragraph 0044)). 
Southam, Dwivedi, and Shaya are analogous to the claimed invention because they gather large amounts of data to recommend products based on ingredients and efficacy levels. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Southam in view of Dwivedi’s method of receiving a request, accessing a database, querying the database to recommend products to meet the request, and providing those recommendations to the requestor including dosage amounts to incorporate the teachings of Shaya and receive a user rating after using a product and using that information to update the system. The addition of receiving a user rating after using a product and using that information to update the system would allow, in the future, the system to “output(s) of the system sets of products it predict the consumer will prefer and/or perform well for the problem or concern identified by the consumer” (Paragraph 0040).

Regarding claim 37, Southam in view of Dwivedi teaches the method of claim 22.
While Southam in view of Dwivedi teaches the method of claim 22, but does not disclose:
wherein each Product further has a Use Rating for each Established Reason.
However, Shaya teaches:
(“embodiments of the invention utilize preference and performance ratings received from consumers after using products” (Paragraph 0166)). 
Southam, Dwivedi, and Shaya are analogous to the claimed invention because they gather large amounts of data to recommend products based on ingredients and efficacy levels. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Southam in view of Dwivedi’s method of receiving a request, accessing a database, querying the database to recommend products to meet the request, and providing those recommendations to the requestor including dosage amounts to incorporate the teachings of Shaya provide a use rating for each established condition. The addition of providing a use rating for each established condition would allow, in the future, the system to “ output(s) of the system sets of products it predict the consumer will prefer and/or perform well for the problem or concern identified by the consumer” (Paragraph 0040).

Regarding claim 38, Southam in view of Dwivedi in further view of Shaya teaches the method of claim 37.
Shaya further discloses:
further including receiving from the User a Rating after use of a Chosen Product selected from the first subset of Products, and updating the User Rating for the Established Reason correlating to the User Reason of the Chosen Product (“utilizes re-training, as the numbers of consumers and multiple feedback entries accumulate, the invention acquires greater precision based on the real world experiences of those consumers” (Paragraph 0044)). 


Regarding claim 54, Southam in view of Dwivedi teaches the system of claim 39.
While Southam in view of Dwivedi teaches the system of claim 39, but does not disclose:
wherein each Product further has a Use Rating for each Established Reason.
However, Shaya teaches:
wherein each Product further has a Use Rating for each Established Reason (“embodiments of the invention utilize preference and performance ratings received from consumers after using products” (Paragraph 0166)). 
Southam, Dwivedi, and Shaya are analogous to the claimed invention because they gather large amounts of data to recommend products based on ingredients and efficacy levels. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Southam in view of Dwivedi’s system of 

Regarding claim 55, Southam in view of Dwivedi in further view of Shaya teaches the system of claim 54.
Shaya further discloses:
further including receiving from the User a Rating after use of a Chosen Product selected from the first subset of Products, and updating the User Rating for the Established Reason correlating to the User Reason of the Chosen Product (“utilizes re-training, as the numbers of consumers and multiple feedback entries accumulate, the invention acquires greater precision based on the real world experiences of those consumers” (Paragraph 0044)). 
Southam, Dwivedi, and Shaya are analogous to the claimed invention because they gather large amounts of data to recommend products based on ingredients and efficacy levels. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Southam in view of Dwivedi’s system of receiving a request, accessing a database, querying the database to recommend products to meet the request, and providing those recommendations to the requestor including dosage amounts to incorporate the teachings of Shaya receive a user rating after using a product and using that information to update the system. The addition of receiving a user rating after using a product .

Claims 18-19, 35-36, and 52-53 are rejected under 35 U.S.C. 103 as being unpatentable over Southam (Pub. No. 20140236622) in view of Dwivedi (U.S. Pat. No. 10,754,638) in further view of Bhagwan (U.S. Pub. No. 20120005222).
Regarding claim 18, Southam in view of Dwivedi teaches the method of claim 17.
Southam further discloses:
at least one Established Reason (“receives a set of user profile information, such as one or more medical conditions” (Paragraph 0055)), and a Dosage for the Established Reason correlating to the User Product (“the system identifies a set of one or more relevant products based on the one or more identified ingredients. To this end, the exemplary embodiment searches a product database for products including the identified ingredients or known equivalents for these ingredients in the appropriated dosages” (Paragraph 0080)),
But does not disclose:
wherein the Attribute of the User Product is determined by scanning the User Product, the scan compared with Products of the Database to identify at least one Constituent, and in response to a correlation between the User Reason and the Established Reason associated with the User Product, providing the User with a Dosage.
However, Bhagwan teaches:
wherein the Attribute of the User Product (“food packaging may include various types of information or attributes which allow it to be matched to a template” (Paragraph 0016)) (“a mobile device is used to scan or capture an image of food packaging” (Paragraph 0016)), the scan compared with Products of the Database to identify at least one Constituent (“a template database which includes product nutritional data and ingredient list templates” (Paragraph 0003)), and in response to a correlation between the User Reason and the Established Reason associated with the User Product, providing the User with a Dosage (“This extracted information can then be transformed and/or combined with other data to provide the user with personalized, relevant, and timely information” (Paragraph 0016)).
Southam, Dwivedi, and Bhagwan are analogous to the claimed invention because they gather large amounts of data to recommend products based on ingredients and efficacy levels. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Southam in view of Dwivedi’s system of receiving a request, accessing a database, querying the database to recommend products to meet the request, and providing those recommendations to the requestor including dosage amounts to incorporate the teachings of Bhagwan and determine attributes of a product by scanning the product, comparing the scan to a database to identify ingredients, and find a relationship between the ingredients and condition. The addition of determining attributes of a product by scanning the product, comparing the scan to a database to identify ingredients, and finding a relationship between the ingredients and condition would “provide the user with personalized, relevant, and timely information” (Paragraph 0016).

Regarding claim 19, Southam in view of Dwivedi teaches the method of claim 17.
Southam further discloses:
(“receives a set of user profile information, such as one or more medical conditions” (Paragraph 0055)), and a Dosage for the Established Reason correlating to the User Product (“the system identifies a set of one or more relevant products based on the one or more identified ingredients. To this end, the exemplary embodiment searches a product database for products including the identified ingredients or known equivalents for these ingredients in the appropriated dosages” (Paragraph 0080)),
But does not disclose:
wherein the Attribute of the User Product is determined by a Image of the User Product, the Image compared with Products of the Database to identify at least one Constituent, and in response to a correlation between the User Reason and the Established Reason associated with the User Product, providing the User with a Dosage
	However, Bhagwan teaches:
wherein the Attribute of the User Product  (“food packaging may include various types of information or attributes which allow it to be matched to a template” (Paragraph 0016)) is determined by a Image of the User Product (“a mobile device is used to scan or capture an image of food packaging” (Paragraph 0016)), the Image compared with Products of the Database to identify at least one Constituent (“a template database which includes product nutritional data and ingredient list templates” (Paragraph 0003)), and in response to a correlation between the User Reason and the Established Reason associated with the User Product, providing the User with a Dosage (“This extracted information can then be transformed and/or combined with other data to provide the user with personalized, relevant, and timely information” (Paragraph 0016)).


Regarding claim 35, Southam in view of Dwivedi teaches the method of claim 33.
Southam further discloses:
at least one Established Reason (“receives a set of user profile information, such as one or more medical conditions” (Paragraph 0055)), and a Dosage for the Established Reason correlating to the User Product (“the system identifies a set of one or more relevant products based on the one or more identified ingredients. To this end, the exemplary embodiment searches a product database for products including the identified ingredients or known equivalents for these ingredients in the appropriated dosages” (Paragraph 0080)),
But does not disclose:

However, Bhagwan teaches:
wherein the Attribute of the User Product (“food packaging may include various types of information or attributes which allow it to be matched to a template” (Paragraph 0016)) is determined by scanning the User Product (“a mobile device is used to scan or capture an image of food packaging” (Paragraph 0016)), the scan compared with Products of the Database to identify at least one Constituent (“a template database which includes product nutritional data and ingredient list templates” (Paragraph 0003)), and in response to a correlation between the User Reason and the Established Reason associated with the User Product, providing the User with a Dosage (“This extracted information can then be transformed and/or combined with other data to provide the user with personalized, relevant, and timely information” (Paragraph 0016)).
Southam, Dwivedi, and Bhagwan are analogous to the claimed invention because they gather large amounts of data to recommend products based on ingredients and efficacy levels. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Southam in view of Dwivedi’s system of receiving a request, accessing a database, querying the database to recommend products to meet the request, and providing those recommendations to the requestor including dosage amounts to incorporate the teachings of Bhagwan and determine attributes of a product by scanning the product, comparing the scan to a database to identify ingredients, and find a relationship between 

Regarding claim 36, Southam in view of Dwivedi teaches the method of claim 33.
Southam further discloses:
at least one Established Reason (“receives a set of user profile information, such as one or more medical conditions” (Paragraph 0055)), and a Dosage for the Established Reason correlating to the User Product (“the system identifies a set of one or more relevant products based on the one or more identified ingredients. To this end, the exemplary embodiment searches a product database for products including the identified ingredients or known equivalents for these ingredients in the appropriated dosages” (Paragraph 0080)),
But does not disclose:
wherein the Attribute of the User Product is determined by a Image of the User Product, the Image compared with Products of the Database to identify at least one Constituent, and in response to a correlation between the User Reason and the Established Reason associated with the User Product, providing the User with a Dosage
	However, Bhagwan teaches:
wherein the Attribute of the User Product  (“food packaging may include various types of information or attributes which allow it to be matched to a template” (Paragraph 0016)) is determined by a Image of the User Product (“a mobile device is used to scan or capture an image of food packaging” (Paragraph 0016)), the Image compared with Products of the (“a template database which includes product nutritional data and ingredient list templates” (Paragraph 0003)), and in response to a correlation between the User Reason and the Established Reason associated with the User Product, providing the User with a Dosage (“This extracted information can then be transformed and/or combined with other data to provide the user with personalized, relevant, and timely information” (Paragraph 0016)).
Southam, Dwivedi, and Bhagwan are analogous to the claimed invention because they gather large amounts of data to recommend products based on ingredients and efficacy levels. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Southam in view of Dwivedi’s system of receiving a request, accessing a database, querying the database to recommend products to meet the request, and providing those recommendations to the requestor including dosage amounts to incorporate the teachings of Bhagwan and determine attributes of a product by taking a picture of  the product, comparing the scan to a database to identify ingredients, finding a relationship between the ingredients and condition, and providing the user with a dosage. The addition of determining attributes of a product by taking a picture of the product, comparing the scan to a database to identify ingredients, finding a relationship between the ingredients and condition, and providing the user with a dosage would “provide the user with personalized, relevant, and timely information” (Paragraph 0016).

Regarding claim 52, Southam in view of Dwivedi teaches the system of claim 50.
Southam further discloses:
(“receives a set of user profile information, such as one or more medical conditions” (Paragraph 0055)), and a Dosage for the Established Reason correlating to the User Product (“the system identifies a set of one or more relevant products based on the one or more identified ingredients. To this end, the exemplary embodiment searches a product database for products including the identified ingredients or known equivalents for these ingredients in the appropriated dosages” (Paragraph 0080)),
But does not disclose:
wherein the Attribute of the User Product is determined by scanning the User Product, the scan compared with Products of the Database to identify at least one Constituent, and in response to a correlation between the User Reason and the Established Reason associated with the User Product, providing the User with a Dosage.
However, Bhagwan teaches:
wherein the Attribute of the User Product (“food packaging may include various types of information or attributes which allow it to be matched to a template” (Paragraph 0016)) is determined by scanning the User Product (“a mobile device is used to scan or capture an image of food packaging” (Paragraph 0016)), the scan compared with Products of the Database to identify at least one Constituent (“a template database which includes product nutritional data and ingredient list templates” (Paragraph 0003)), and in response to a correlation between the User Reason and the Established Reason associated with the User Product, providing the User with a Dosage (“This extracted information can then be transformed and/or combined with other data to provide the user with personalized, relevant, and timely information” (Paragraph 0016)).


Regarding claim 53, Southam in view of Dwivedi teaches the system of claim 50.
Southam further discloses:
at least one Established Reason (“receives a set of user profile information, such as one or more medical conditions” (Paragraph 0055)), and a Dosage for the Established Reason correlating to the User Product (“the system identifies a set of one or more relevant products based on the one or more identified ingredients. To this end, the exemplary embodiment searches a product database for products including the identified ingredients or known equivalents for these ingredients in the appropriated dosages” (Paragraph 0080)),
But does not disclose:

	However, Bhagwan teaches:
wherein the Attribute of the User Product  (“food packaging may include various types of information or attributes which allow it to be matched to a template” (Paragraph 0016)) is determined by a Image of the User Product (“a mobile device is used to scan or capture an image of food packaging” (Paragraph 0016)), the Image compared with Products of the Database to identify at least one Constituent (“a template database which includes product nutritional data and ingredient list templates” (Paragraph 0003)), and in response to a correlation between the User Reason and the Established Reason associated with the User Product, providing the User with a Dosage (“This extracted information can then be transformed and/or combined with other data to provide the user with personalized, relevant, and timely information” (Paragraph 0016)).
Southam, Dwivedi, and Bhagwan are analogous to the claimed invention because they gather large amounts of data to recommend products based on ingredients and efficacy levels. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Southam in view of Dwivedi’s system of receiving a request, accessing a database, querying the database to recommend products to meet the request, and providing those recommendations to the requestor including dosage amounts to incorporate the teachings of Bhagwan and determine attributes of a product by taking a picture of  the product, comparing the scan to a database to identify ingredients, finding a relationship 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TATYANA N GRANT whose telephone number is (571)272-8067. The examiner can normally be reached Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 




/T.N.G./Examiner, Art Unit 3626                                                                                                                                                                                                        

/EVANGELINE BARR/Primary Examiner, Art Unit 3626